DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I: Claim 13-16, drawn to an alloy feedstock in the reply filed on 09/20/2022 is acknowledged.
Claim 11-15 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II: Claim 11-15, drawn to a product (fabricated object of Al alloy) and Group III: Claim 18-23, drawn to a method producing Al alloy, there being no allowable generic or linking claim. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/01/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab Bechir [WO2019155180A1].

Regarding claims 13, Bechir discloses a filler material (feedstock) for an additive manufacturing [Section 0006] which is an aluminum alloy powder [Section 0072] comprising a composition as disclosed and those as claimed in the instant claims 13 have been listed in the following table. 

Element
From instant Claim 13
(wt.%)
From Bechir
(wt.%)
Within range
(wt.%)
Cu
5-35
0-8
overlapping
Mn
0.05-3.0
1-6 [Section 0075]
Within range
Zr
0.5-5.0
0.5-4 [Section 0076]
Within range
Fe
0-3
0.05-0.5 [Section 0078]
Within range
Si
0-1
≤1 [Section 0079]
Within range
Al
Balance
Balance
Balance
Particle size 
10-150 µm
5-100 µm [Section 0120]
Within range


Bechir’s alloy composition for all of the element as well as the particle size of the powder falls within the range or overlapping with as claimed in the instant claim of 13. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an element and composition with a desired particle size selected from the range of Bechir, because the ranges disclosed by the prior art are within the range or overlapping has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab Bechir [WO2019155180A1] as applied to claim13 above, and further in view of Amit Shyam et.al. [US20180327890 Al].
Regarding claims 14-16 all the discussions above regarding the Claim 13 is applicable to 14-16, for compact prosecution as disclosed in the prior art and those as claimed in the instant claims 13-16 have been listed in the following table. Bechir’s alloy composition for all of the element falls within the range of as claimed in the instant claim of 14-16. 
Element
From instant Claim 13
(wt.%)
From instant Claim 14
(wt.%)
From instant Claim 15
(wt.%)
From instant Claim 16
(wt.%)
From Shyam
(wt.%)
Within range
(wt.%)
From 
Bechir
(wt.%)
Within range
(wt.%)
Cu
5-35
8-15
8-15
8-12
8-25 more specifically 8 -12 [Section 0041]
Within range 
0-8
overlapping
Mn
0.05-3.0
0.3-0.6
0.4-0.5
0.4-0.5
0.05-1 more specifically 0.4-0.5 [Section 0045]
Within range
1-6 [Section 0075]
Within range
Zr
0.5-5.0
0.55-2
0.7-1.5
0.8-1.2
0.05- 0.3 [Section 0042]
Out of range
0.5-4 [Section 0076]
Within range
Fe
0-3
-
<0.1
<0.1
0-0.5 more specifically 0.05-0.01 [Section 0047]
Within range
0.05-0.5 [Section 0078]
Within range
Si
0-1
-
<0.1
<0.1
0-0.09 [Section 0046]
Within range
≤1 [Section 0079]
Within range
Al
Balance
Balance
Balance
Balance
Balance
Balance
Balance
Balance


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an element and composition selected from the range of Bechir, because the ranges disclosed by the prior art are within the range or overlapping has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 
It is noted that Claim 14-16 does not have any new claim limitation except narrowing down the composition of different element in the alloy. However Bechir teaches addition of  Cu in the Al alloy reduces crack sensitivity in the additive manufacturing (SLM Process) [ Section 0046]. Bechir also teaches Zr in solid solution during the SLM process allow additional hardening during a post-manufacturing heat treatment, by forming nanometric dispersoids of Al3Zr type for example [0043]. Bechir also teaches a significant increase in the elastic limit and mechanical strength which is linked to the formation of hardening dispersoids based on Zr during the heat treatment [Section [0179 and 0198]. Bechir further teaches Zr based hardening dispersoids in his invented alloys therefore make it possible to avoid a conventional heat treatment of solution/tempering/tempering type [0181]. 
On the other hand Shyam discloses an Al-Cu-Mn-Zr alloy wherein aluminum alloy compositions, comprising 8 wt. % to 25 wt. % copper, zirconium, manganese, aluminum, and other components [Section 0005, Claim 1]. Shyam also discloses these alloy compositions lead to improved elevated temperature microstructural stability and corresponding mechanical properties, as well as improved hot tearing resistance. Shyam’s disclosed alloy compositions are based on an alloy design approach that entails incorporating coarse and yet coherent Θ' (theta) precipitates that enable improved elevated temperature microstructural stability and mechanical properties [Section 0034]. According to Shyam one unique aspect of these disclosed alloys with compared to the conventional one is the coarse strengthening precipitates, which remain stable and coherent with the matrix at high temperatures (such as up to or above 350° C.). These precipitates lead to suitable mechanical properties at lower temperature, but at elevated temperatures their mechanical and thermal properties are exceptional and much more stable than conventional alloys. This elevated temperature microstructural stability is attributed to the selective microsegregation of alloying elements in the bulk as well as coherent/semi-coherent interfaces of Θ' precipitates. This microsegregation "freeze" the precipitates into low energy states that renders them exceptionally stable to thermal exposure at high temperatures [Section 0034]. 
Shyam then discloses the amount of each component in certain embodiments wherin the amount of copper ranges from 8 wt. % to 25 wt. and in particular disclosed embodiments, the amount of copper present in the aluminum alloy composition selected from 8 wt.%, 8.5 wt.%, 9 wt.%, 10 wt. %, 11 wt.%, 12 wt.%, 13 wt.%, 14 wt.%, 15 wt.%, 16 wt. %, 17 wt.%, 18 wt.%, 19 wt.%, 20 wt.%, 21 wt.%, 22, wt. %, 23 wt. %, 24 wt. %, or 25 wt. % [Section 0041]. Shyam teaches hot tearing results obtained over a range of about 5.5 wt. % to 20 wt.% copper, and superior results are found when the copper content is within a range of 8 wt. % to 15 wt.% copper[Section 0072, FIG 5, 6, Table5-12 and Claim 3]. 
Shyam discloses the aluminum alloy compositions also comprise manganese and manganese facilitates alloying addition, particularly in embodiments comprising low silicon amounts (e.g., where silicon is present in an amount of less than 0.1 wt. % [as claimed in 15 and 16] ). Shyam teaches the manganese utilizes in the disclosed alloys partitions in the strengthening precipitates and also to the interfaces. Even at low amounts, manganese facilitates the segregation to the interfaces leading to desirable high temperature stability [Section 0038]. Shyam’s alloy comprising the amount of manganese in a range from 0.05 wt. % to 1 wt. %, such as 0.1 wt. % to 0.75 wt.%, 0.2 wt.% to 0.5 wt. %, 0.2
wt.% to 0.48 wt.%, 0.3 wt.% to 0.4 wt.%, 0.1 wt.% to 0.3 wt. %, or 0.05 wt. % to less than 0.2 wt. % and in particular disclosed embodiments, the amount of manganese in the alloys selected from 0.05 wt.%, 0.1 wt.%, less than 0.2 wt.%, 0.2 wt.%, 0.3 wt.%, 0.4 wt.%, 0.45 wt. % 0.5 wt. %, or 0.75 wt. %. [Section 0045]
Shyam discloses aluminum alloy compositions wherein use of zirconium facilitates microalloying and combining the manganese and zirconium lowers the interfacial energy synergistically and also act as double diffusion barriers on the precipitate-matrix interfaces, even in some embodiments, zirconium atoms are located on the matrix side and manganese atoms are located on the precipitate side of this interface [Section 0039].
Shyam’s disclosed aluminum alloy compositions falls within the range of as claimed in all of the instant claim of 13-16 as shown in the above table, except for Zr. 
Shyam does not explicitly teach his alloy as a feedstock for an additive manufacturing, however this is for intended use only and "for additive manufacturing" does not impart any specific additional structure or required properties of the alloy. Thus, any alloy meeting the claimed composition is deemed capable of the recited intended use of "for additive manufacturing." "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Shyam to modify Bechir to get preferred aluminum alloy with improved elevated temperature microstructural stability and corresponding mechanical properties, as well as improved hot tearing resistance, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736